Citation Nr: 0640045	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  

2.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for right 
ear hearing loss and awarded service connection, with a 10 
percent initial rating, for left ear hearing loss.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  

The veteran's appeal was initially presented to the Board in 
August 2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  In a 
January 2006 rating decision, the veteran was awarded service 
connection for right ear hearing loss, and the issue now on 
appeal is entitlement to an increased rating for bilateral 
hearing loss.  

This appeal also arises from a December 2003 rating decision, 
which denied the veteran service connection for vertigo.  The 
veteran subsequently initiated and perfected an appeal of 
this determination, and this issue has been merged with his 
pending appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
veteran sustained acoustic trauma during military service 
which ultimately resulted in a current diagnosis of vertigo.  

2.  The competent medical evidence of record demonstrates 
that the veteran has had, during the pendency of this appeal, 
no worse than Level II hearing in the right ear and Level XI 
hearing in the left ear.  





CONCLUSIONS OF LAW

1.  Vertigo was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral hearing loss are not met.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The April 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions, most recently in October 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The October 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned regarding his service connection and increased 
rating claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

I. Service connection - Vertigo

The veteran seeks service connection for vertigo.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran states that he sustained acoustic trauma during a 
combat training exercise in basic training when a dummy 
munition exploded very close to him.  His service medical 
records are negative for any reports of specific acoustic 
trauma, but do reflect a decline in the veteran's hearing 
acuity between his service entrance in November 1966 and his 
service separation in March 1967.  Additionally, the veteran 
has been granted service connection for bilateral hearing 
loss and tinnitus, as already noted above.  

Onset of the veteran's vertigo can be traced to August 2003, 
when he sought emergency room treatment following sudden 
onset of dizziness after awakening that morning.  He 
experienced intermittent episodes thereafter, with nausea but 
no vomiting.  Physical examination of the veteran's ears in 
the emergency room revealed no physical abnormality of the 
veteran's ears, and neurological testing was within normal 
limits.  CT, electroencephalogram, BMP, and complete blood 
count tests were all within normal limits.  Vertigo was 
diagnosed, and the veteran was given medication and 
instructions to return to a private physician for outpatient 
follow-up.  On private follow-up, the veteran was without 
abnormalities of the nerves or ears; peripheral vertigo, with 
probable viral labyrinthitis, was diagnosed.  The examiner 
expected the veteran's symptoms to disappear in the course of 
the next several weeks.  

Numerous medical opinions, both private and VA, have been 
afforded the veteran or submitted by him.  He first underwent 
VA examination in September 2003, when he reported recent and 
sudden onset of his vertigo in August of that same year.  
Physical examination of the veteran's ears revealed no 
abnormality or active pathology.  Neurological evaluation 
also revealed his central nerves to be within normal limits.  
After examining the veteran and reviewing the claims folder, 
including the service medical records, the VA physician 
stated the veteran's vertigo appeared to be "a fairly acute 
problem."  Given that this problem did not manifest until 
August 2003, many years after the veteran's reported 1966-67 
acoustic trauma, the examiner determined the veteran's 
vertigo "is not likely [. . .] related to [his] time in the 
military."  

A second VA medical opinion was obtained in July 2004.  The 
veteran's claims file was reviewed and his medical history 
was noted.  He was also physically examined by the VA 
examiner, at which time no physical abnormality of either ear 
was noted.  After reviewing private electronystagmogram, 
posturography, and fistula testing results, the examiner 
stated the veteran's vertigo was "less likely than not to be 
due to trauma sustained while in the military."  The 
examiner based this opinion on the clinical testing results, 
which did not identify any specific etiology for the 
veteran's vertigo; thus, the examiner could not determine if 
it was peripheral or essential.  The examiner also noted the 
veteran's history, including the gap between his military 
service and his onset of vertigo in 2003.  

In support of his claim, the veteran has submitted multiple 
private medical opinions regarding the etiology of his 
vertigo.  Several of these were authored by T.A.T., M.D., a 
private physician and ear, nose, and throat specialist.  The 
first of these, dated in March 2004, notes merely that the 
veteran has vertigo "which may be related" to his service-
connected hearing loss.  An electronystagmogram was 
recommended.  In a subsequent October 2004 statement, Dr. T. 
indicated he had reviewed the veteran's service medical 
records and determined that while a significant time gap was 
present between the veteran's in-service injury and the onset 
of his current vertigo, this did not rule out a nexus between 
the two.  Dr. T. suggested the veteran had "an element of 
vestibular compensation [. . .] likely peripherally and 
centrally" up until recently, and "may very well latently 
be showing signs of this problem now."  Overall, Dr. T. 
determined it was "more likely than not" the veteran's 
vertigo was secondary to his acoustic trauma in 1966.  

In a final December 2004 statement, Dr. T. reaffirmed his 
prior statement that a nexus likely existed between the 
veteran's in-service acoustic trauma and his current vertigo.  
Dr. T. further confirmed that he based on his opinion on both 
examination of the veteran and review of the medical record, 
including recent private testing and service medical records.  

Also received was a January 2004 note from D.L., M.D., who 
stated the veteran had episodes of dizziness "which is 
related to middle ear problems [and] may be related to prior 
injury."  Dr. L. did not further elaborate on the nature of 
the veteran's prior injury or indicate what records he may 
have reviewed in reaching that determination.  

After considering the entirety of the record, the Board finds 
service connection for vertigo is warranted.  In so 
determining, the Board notes the record contains multiple VA 
and private medical opinions both in favor of and against the 
award of service connection.  These opinions were all 
authored by physicians, several of whom specialize in 
disorders of the ears, nose, and throat, who physically 
examined the veteran and reviewed his medical history.  All 
parties concede both a current diagnosis of vertigo and an 
in-service acoustic trauma resulting in tinnitus and hearing 
loss bilaterally.  However, the private and VA medical 
opinions differ over the significance of the 30+ year gap 
between the veteran's initial acoustic trauma and his first 
reported incident of vertigo.  VA physicians who examined the 
veteran in September 2003 and July 2004 determined that 
because of the gap between the original injury and the onset 
of the claimed disability, a medical nexus between the two 
was unlikely.  Dr. T., a private physician, suggested that 
impairment of the veteran's inner ear likely existed latently 
since service, and the veteran was, up until recently, able 
to compensate for this injury.  Ultimately, the Board finds 
all medical opinions of record to be informed and well-
reasoned, such that they put the evidence in equipoise.  In 
such situations, 38 U.S.C.A. § 5107 states the benefit of the 
doubt should be afforded the appellant, and therefore, 
service connection for vertigo is warranted.  

II. Increased rating - Bilateral hearing loss

The veteran seeks an increased initial rating for his 
bilateral hearing loss.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2006).  The provisions 
of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The veteran was examined by VA in April 2003.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
20
40
LEFT
90
90
85
85
90

The puretone threshold average was 18 decibels in the right 
ear and 88 in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
of 0 in the left ear.  

On private examination in August 2003, the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
50
LEFT
70
70
75
80
95

The puretone threshold average was 28 decibels in the right 
ear and 80 in the left ear.  Speech audiometry tests were not 
conducted.  

The veteran was examined by VA again in October 2005.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
55
60
LEFT
105
100
105
105
105

The puretone threshold average was 44 decibels in the right 
ear and 104 in the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 0 in the left ear.  

Evaluation of the VA examinations results under the 
diagnostic criteria results in hearing acuity no worse than 
Level II (Table VI) in the right ear, and at Level XI (Table 
VI) in the left ear.  Such a level was observed most recently 
on VA examination in October 2005.  These levels of hearing 
acuity result in a 10 percent disability rating under Table 
VII, which has already been assigned the veteran.  The Board 
notes further, that as to the left ear, applying the 
provisions of 38 C.F.R. § 4.86 (exceptional patterns of 
hearing impairment) would not result in a higher Roman 
numeral designation for hearing impairment in that ear as XI 
is the maximum such designation.  Therefore, an increased 
initial rating is not warranted for the veteran's bilateral 
hearing loss.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any time during the pendency of this appeal.  
Thus, a staged rating is not warranted in the present appeal.  
See Fenderson, supra.  Accordingly, the veteran's contentions 
regarding his poor level of speech recognition and hearing 
acuity are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss under the provisions of 
38 C.F.R. § 4.85.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased initial rating for 
bilateral hearing loss.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for vertigo is granted.  

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


